CRAHAN, Chief Judge,
concurring.
I concur in Judge Hoffs opinion. I write separately to make note of an additional basis for reversing the fee award.
*293As noted in Judge Hoffs opinion, the only witnesses to the execution of the will were employees of Dubail Judge. Even if attorney Kilker had been fully prepared to support the validity of the will, Dubail Judge would not be entitled to a fee in quantum meruit because, by entering into a contingent fee with Reid, the firm effectively poisoned Reid’s case. Although under certain circumstances the rules of professional conduct permit a firm to represent a client even though a member of the firm will be a witness (See Rule 3.7), the fee arrangement here had the effect of tainting all of the potential Dubail Judge witnesses. Every witness who could conceivably support the validity of the will could be forced on cross-examination to admit that their employer had a direct financial stake in the outcome. Under such circumstances, Dubail Judge should not be permitted to recover any fee, regardless of whether attorney Kilker had reservations about the will.